DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Response to Amendment
The Amendment filed 12/07/2021 has been entered.  Claims 38-43 and 45-58 remain pending in the application.  Claims 1-37 and 44 have been canceled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 and 03/24/2022 have been considered by the examiner.  

Allowable Subject Matter
Claims 38-43 and 45-58 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are to a process for manufacturing a metal orthopedic implant, the process comprising vertically additively building a metal orthopedic implant comprising an alloy of titanium, aluminum and vanadium.  Vertically additively building the metal orthopedic implant comprises depositing a first metal layer to form a non-bone contacting surface of the implant.  The non- bone contacting surface comprises at least one of a posterior side, an anterior side, and a lateral side of the metal orthopedic implant.  The method further comprises depositing a second metal layer onto the first metal layer to form a bone contacting surface of the metal orthopedic implant.  The bone contacting surface comprises at least one of a top side and a bottom side of the implant formed by edges of the first metal layer and the second metal layer that impart a macro-scale structure to the bone contacting surface and metal grains aligned in a direction resulting in a greater number of grain boundaries present on the top side or the bottom side.  The method further comprises heat treating the metal orthopedic implant; and eroding the non-bone contacting and the bone contacting surfaces of the metal orthopedic implant to impart micro-scale structures or nano-scale structures to the non-bone contacting and the bone contacting surfaces.  Eroding comprises mechanically eroding the non-bone contacting and the bone contacting surfaces of the metal orthopedic implant.  
The closest prior art is US 2011/0014081 to Jones ("Jones") and US 2012/0312778 to Ullrich ("Ullrich"), as applied to claim 38, and Dong Cong et al, "Research on the surface morphology and biocompatibility of laser rapid forming titanium implants", Chinese Journal of Oral Implantology, 2013 ("Cong") and US 2011/0014081 to Jones ("Jones"), as applied to claims 55 and 57, as set forth in the Final Rejection mailed 11/01/2021.  Applicant argues that the Examiner acknowledges that the references are silent as to grain boundaries aligned as claimed (remarks, page 10).  Applicant argues that the Examiner instead alleges that the process of preparing an implant based on the disclosure in Cong combined with the teachings in Jones is substantially similar to that in instant claims, and that it is the examiner's position that the implant made by the process of Cong in view of Jones would inherently have the instantly claimed grain boundary alignment (remarks, page 10).  Applicant argues that vertically additively building an implant would not necessary result in metal grains aligned in a direction resulting in a greater number of grain boundaries present on the top side or the bottom side, as further required by claim 38 (remarks, page 12).  Applicant argues that as shown by the Declaration 1.132 in the name of inventor Michelle Gallagher filed August 4, 2021, the additive manufacturing process for making a medical device using a titanium alloy has a complicated thermal behavior and grain structure and orientation are influenced by the additive manufacturing technology used and scanning strategy (remarks, page 12).  Applicant argues that as evidenced by the document entitled "A study of the microstructural evolution during selective laser melting of Ti- 6A1-4V" to Thijs et al (hereinafter "Thijs") enclosed with the Declaration as Exhibit C, scan strategy has a significant impact on the microstructure of alloy parts made using the SLM technology, and in particular, Thijs found that the direction of the grains of SLM parts depends on the local heat transfer condition which is determined by the scanning strategy (remarks, page 12).  Applicant argues that as is evidenced by Thijs, it cannot be assumed that the vertical build orientation of a part determines the alignment of the metal grains since the grain structure is influenced by factors other than simply the build direction (e.g., scan strategy) and which must be selected and controlled during manufacturing to achieve a desired grain alignment or orientation (remarks, page 12).  Applicant argues in view of this additional amendment (that the metal orthopedic implant comprises "an alloy of titanium, aluminum and vanadium"), a sufficient nexus between the rebuttal evidence and the claimed invention is established (remarks, page 13).  These arguments have been fully considered and are persuasive.  
The references do not teach or suggest metal grains aligned in a direction resulting in a greater number of grain boundaries present on the top side or the bottom side in combination with the other elements of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733